DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This action is in response to U.S. Patent Application No. 16/886,690 filed on May 28, 2020 which is a Continuation of Application No. 16/803,387, filed on February 27, 2020.  Claims 1 – 20 are pending and have been examined.

Information Disclosure Statements


The information disclosure statements submitted on August 13, 2020 and February 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  In light of the number of references disclosed, a cursory review has been performed by the examiner. Applicant is requested to provide which of the disclosed references it considers to be the most pertinent.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 - 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over clams 1- 20 of co-pending Application No. 16/803,387.  Although the conflicting claims are not identical, they are not patentably 

Claims 1 - 20 are also rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over clams 1 - 21 of co-pending Application No. 16/998,668.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach a data collection circuits collecting information training sets of interactions from entities related to loan transactions, as well as robotic process automation circuits structured to perform loan  refinancing actions. The difference between the two applications is that 16/998,668 teaches an automated loan classification circuit trained on the training set of interactions between entities for at least one loan refinancing action. The instant application teaches an artificial intelligence circuit structured to classify the set of loan refinancing activities wherein the artificial intelligence circuit is trained on the training set of loan interactions. Also, the robotic process automation circuit in the instant 

Claims 1 – 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over clams 1 - 22 of co-pending Application No. 16/886,662.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach a system and method for classifying loan data using an automated loan classification circuit and a robot process automation circuit that is trained on data obtained from the automated loan classification to undertake a loan action. The difference between the two applications is that the ‘662 application teaches an automated loan classification circuit to classify loan negotiation actions and the instant application teaches an artificial intelligence circuit to classify loan refinancing activities. However, it would have been obvious to a person of ordinary skill in the art to modify claims 1- 22 of the ‘662 application by substituting the “automated loan classification circuit” with the “artificial intelligence circuit” thereby resulting in the claims of the present application since the claims of the present application and the claims recited in the ‘662 application indeed do perform a similar function. 

These are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 11 are directed to a system. Claims 12 - 20 are directed to a method. Therefore, on its face, each of Claims 1 – 20 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system, comprising: a data collection circuit structured to collect a training set of loan interactions between entities, wherein the training set of loan interactions comprises a set of loan refinancing activities and a set of loan refinancing outcomes; an artificial intelligence circuit structured to classify the set of loan refinancing activities, wherein the artificial intelligence circuit is trained on the training set of loan interactions; and a robotic process automation circuit structured to perform a second loan refinancing activity on behalf of a party to a second loan, wherein the robotic process automation circuit is trained on the set of loan refinancing activities and the set of loan refinancing outcomes. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves collecting and classifying a training set interactions and outcomes relating to loan refinancing between entities and to perform a second loan refinancing for a party to a second loan which amount to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 12 is abstract for similar reasons and recites a mental process as well.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system, comprising: a data collection circuit structured to collect a training set of loan interactions between entities, wherein the training set of loan interactions comprises a set of loan refinancing activities and a set of loan refinancing outcomes; an artificial intelligence circuit structured to classify the set of loan refinancing activities, wherein the artificial intelligence circuit is trained on the training set of loan interactions; and a robotic process automation circuit structured to perform a second loan refinancing activity on behalf of a party to a second loan, wherein the robotic process automation circuit is trained on the set of loan refinancing activities and the set of loan refinancing outcomes. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2  and 13 (at least one loan refinancing activity of the set of loan refinancing activities is selected from a group consisting of: initiating an offer to refinance, initiating a request to refinance, configuring a refinancing interest rate, configuring a refinancing payment schedule, configuring a refinancing balance, configuring collateral for a refinancing, managing use of proceeds of a refinancing, removing or placing a lien associated with a refinancing, verifying title for a refinancing, managing an inspection process, populating an application, negotiating terms and conditions for a refinancing, or closing a refinancing), Claim 3 (the data collection circuit comprises at least one system selected from systems consisting of: Internet of Things systems that monitor the entities, a set of cameras that monitor the entities, a set of software services that pull information related to the entities from publicly available information sites, a set of mobile devices that report on information related to the entities, a set of wearable devices worn by human entities, a set of user interfaces by which entities provide information about the entities and a set of crowdsourcing services configured to solicit and report information related to the entities), Claims 4 and 14 (at least one entity of the entities is a party to at least one loan refinancing activity of the set of loan refinancing activities), Claims 5 and 16 (the party is at least one party selected from a group consisting of: a primary lender, a secondary lender, a lending syndicate, a corporate lender, a government lender, a bank lender, a secured lender, bond issuer, a bond purchaser, an unsecured 434Attorney Docket No. SFTX-0009-U01-C 17 lender, a guarantor, a provider of security, a borrower, a debtor, an underwriter, an inspector, an assessor, an auditor, a valuation professional, a government official, or an accountant), Claim 6 (the artificial intelligence circuit comprises at least one system selected from systems consisting of: a machine learning system, a model-based system, a rule-based system, a deep learning system, a hybrid system, a neural network, a convolutional neural network, a feed forward neural network, a feedback neural network, a self-organizing map, a fuzzy logic system, a random walk system, a random forest system, a probabilistic system, a Bayesian system, or a simulation system), Claim 7 (an interface circuit structured to receive interactions from at least one of the entities and wherein the robotic process automation circuit is further trained on the interactions), Claims 8 and 18 (a smart contract circuit structured to determine completion of the second loan refinancing activity, and to modify a smart refinance contract based on an outcome of the second loan refinancing activity), Claims 9 and 20 (a distributed ledger circuit structured to determine an event associated with the second loan refinancing activity, and to record, in a distributed ledger associated with the second loan, the event associated with the second loan refinancing activity), Claim 10 (the second loan comprises at least one loan selected from a group consisting of: an auto loan, an inventory loan, a capital equipment loan, a bond for performance, a capital improvement loan, a building loan, a loan backed by an account receivable, an invoice finance arrangement, a factoring arrangement, a pay day loan, a refund anticipation loan, a student loan, a syndicated loan, a title loan, a home loan, a venture debt loan, a loan of intellectual property, a loan of a contractual claim, a working capital loan, a small business loan, a farm loan, a municipal bond, or a subsidized loan), Claim 11 (the artificial intelligence circuit includes at least one system from systems consisting of: a machine learning system, a model-based system, a rule- based system, a deep learning system, a hybrid system, a neural network, a convolutional neural network, a feed forward neural network, a feedback neural network, a self-organizing map, a 435Attorney Docket No. SFTX-0009-U01-C 17 fuzzy logic system, a random walk system, a random forest system, a probabilistic system, a Bayesian system, and a simulation system), Claim 15 (receiving interactions from at least one of the entities, and wherein the classifying is further trained on the interactions), Claim17 (performing the specified second loan refinancing activity) and Claim 19 (recording, in a distributed ledger associated with the second loan, one of the modified smart refinance contract or a reference to the modified smart refinance contract) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 20 are not patent eligible. 

Claim Interpretation

Claim 1 contains limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claim 1 contains the clauses "to collect a training set of loan interactions between entities”, “to classify the set of loan refinancing activities" and “to perform a second loan refinancing activity on behalf of a party to a second loan”. These clauses clearly refer to intended use; they does nothing positively; the clauses at issue are not elements of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 4 – 7 and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thalken, US 2014/0344018 A1, (“Thalken”), in view of Kumar et al., Robotic Process Automation (RPA) To Accelerate Mortgage Processing, Infosys Limited, Bengaluru , India, 2018, (“Kumar”).

Claim 1:
Thalken teaches:
A system, comprising: a data collection circuit structured to collect a training set of loan interactions between entities, wherein the training set of loan interactions comprises a set of loan refinancing activities and a set of loan refinancing outcomes; (See Thalken, Abstract (A loan refinancing product profile database storing a plurality of competing loan refinancing product profiles reflecting a plurality of hypothetical competing loan refinancing products, and a prediction rules module storing a plurality of rules for detem1ining how each hypothetical shopping customer makes a loan refinancing decision.), Figs. 1, 2, Par. 29 (A method 100 for predicting the demand for a first loan refinancing product (e.g., for mortgage refinancing) offered by a first financial institution in accordance with one aspect of the present invention is depicted in FIG. 1. An exemplary system 200 for predicting the demand for the first loan refinancing product is depicted in FIG. 2. As depicted in FIG. 2, the system 200 typically includes a processor 210 and a memory 220. A prediction module 225 is typically stored in the memory 220 and is executable by the processor 210 to perform one or more of the steps of the method 100. The system 200 may also include a user interface 250 and network communication interface 260 for communicating with other devices and systems.))
an artificial intelligence circuit structured to classify the set of loan refinancing activities, wherein the artificial intelligence circuit is trained on the training set of loan interactions; and (See Thalken, Abstract (The system also typically includes a prediction module configured for predicting the demand volume of shopping customers for a loan refinancing product during a predetermined period of time.), Figs. 1, 2, Par. 29 (A method 100 for predicting the demand for a first loan refinancing product (e.g., for mortgage refinancing) offered by a first financial institution in accordance with one aspect of the present invention is depicted in FIG. 1. An exemplary system 200 for predicting the demand for the first loan refinancing product is depicted in FIG. 2. As depicted in FIG. 2, the system 200 typically includes a processor 210 and a memory 220. A prediction module 225 is typically stored in the memory 220 and is executable by the processor 210 to perform one or more of the steps of the method 100. The system 200 may also include a user interface 250 and network communication interface 260 for communicating with other devices and systems.))
a  *  *  *  circuit structured to perform a second loan refinancing activity on behalf of a party to a second loan, wherein the  *  *  *  circuit is trained on the set of loan refinancing activities and the set of loan refinancing outcomes. (See Thalken, Abstract (The system also typically includes a prediction module configured for predicting the demand volume of shopping customers for a loan refinancing product during a predetermined period of time.), Figs. 1, 2, Par. 29 (A method 100 for predicting the demand for a first loan refinancing product (e.g., for mortgage refinancing) offered by a first financial institution in accordance with one aspect of the present invention is depicted in FIG. 1. An exemplary system 200 for predicting the demand for the first loan refinancing product is depicted in FIG. 2. As depicted in FIG. 2, the system 200 typically includes a processor 210 and a memory 220. A prediction module 225 is typically stored in the memory 220 and is executable by the processor 210 to perform one or more of the steps of the method 100. The system 200 may also include a user interface 250 and network communication interface 260 for communicating with other devices and systems.))

Thalken does not teach, however, Kumar teaches:
* * * robotic process automation * * * robotic process automation *  *  *. (See Kumar, p. 4 (The RPA is emerging as a key driving force in technology, impacting almost every industry, and more importantly, the mortgage industry, which is predominantly process-driven. There are numerous routine processes in the mortgage industry that can be subject to RPA, resulting in improved efficiency, reduced cost, and improved turnaround time.), pp. 4 - 5 (Various uses of RPA in mortgage lending include mortgage fraud check, mortgage loan user assignment and mortgage vendor reconciliation. While these use cases provide a snapshot of probable areas that will benefit from the adaption of RPA, multiple routine processes within the mortgage process could be considered. The key lies in the ability to look at current processes holistically and then extract candidates that could benefit from RPA. From receiving a loan application, to its closure, most of the time is spent in reviewing documents, accessing external / internal portals, and updating the status.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thalken discussed above, a robotic process automation step, as taught by Kumar. Thalken teaches a system for predicting demand for loan refinancing products. It would have been obvious for Thalken to combine a robotic process automation circuit in his system for predicting demand for loan refinancing products so as to train how loan refinancing decisions are made. Since the claimed invention is merely a combination of old elements, Thalken’s system for automatically recommending treatments for delinquent accounts in collection and Kumar’s robotic process automation, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Thalken and Kumar teach each and every element of Claim 1 above:
Thalken further teaches:
at least one loan refinancing activity of the set of loan refinancing activities is selected from a group consisting of: initiating an offer to refinance, initiating a request to refinance, configuring a refinancing interest rate, configuring a refinancing payment schedule, configuring a refinancing balance, configuring collateral for a refinancing, managing use of proceeds of a refinancing, removing or placing a lien associated with a refinancing, verifying title for a refinancing, managing an inspection process, populating an application, negotiating terms and conditions for a refinancing, or closing a refinancing.  (See Thalken, Par. 29 (A method 100 for predicting the demand for a first loan refinancing product (e.g., for mortgage refinancing) offered by a first financial institution in accordance with one aspect of the present invention is depicted in FIG. 1. An exemplary system 200 for predicting the demand for the first loan refinancing product is depicted in FIG. 2. As depicted in FIG. 2, the system 200 typically includes a processor 210 and a memory 220. A prediction module 225 is typically stored in the memory 220 and is executable by the processor 210 to perform one or more of the steps of the method 100. The system 200 may also include a user interface 250 and network communication interface 260 for communicating with other devices and systems.))

Claim 4:
Thalken and Kumar teach each and every element of Claim 1 above:
Thalken further teaches:
at least one entity of the entities is a party to at least one loan refinancing activity of the set of loan refinancing activities. (See Thalken, Par. 29 (A method 100 for predicting the demand for a first loan refinancing product (e.g., for mortgage refinancing) offered by a first financial institution in accordance with one aspect of the present invention is depicted in FIG. 1. An exemplary system 200 for predicting the demand for the first loan refinancing product is depicted in FIG. 2. As depicted in FIG. 2, the system 200 typically includes a processor 210 and a memory 220. A prediction module 225 is typically stored in the memory 220 and is executable by the processor 210 to perform one or more of the steps of the method 100. The system 200 may also include a user interface 250 and network communication interface 260 for communicating with other devices and systems.))

Claim 5:
Thalken and Kumar teach each and every element of Claim 4 above:
Thalken further teaches:
the party is at least one party selected from a group consisting of: a primary lender, a secondary lender, a lending syndicate, a corporate lender, a government lender, a bank lender, a secured lender, bond issuer, a bond purchaser, an unsecured 434Attorney Docket No. SFTX-0009-U01-C 17 lender, a guarantor, a provider of security, a borrower, a debtor, an underwriter, an inspector, an assessor, an auditor, a valuation professional, a government official, or an accountant. (See Thalken, Par. 29 (A method 100 for predicting the demand for a first loan refinancing product (e.g., for mortgage refinancing) offered by a first financial institution in accordance with one aspect of the present invention is depicted in FIG. 1. An exemplary system 200 for predicting the demand for the first loan refinancing product is depicted in FIG. 2. As depicted in FIG. 2, the system 200 typically includes a processor 210 and a memory 220. A prediction module 225 is typically stored in the memory 220 and is executable by the processor 210 to perform one or more of the steps of the method 100. The system 200 may also include a user interface 250 and network communication interface 260 for communicating with other devices and systems.))

Claim 6:
Thalken and Kumar teach each and every element of Claim 1 above:
Thalken further teaches:
the artificial intelligence circuit comprises at least one system selected from systems consisting of: a machine learning system, a model-based system, a rule-based system, a deep learning system, a hybrid system, a neural network, a convolutional neural network, a feed forward neural network, a feedback neural network, a self-organizing map, a fuzzy logic system, a random walk system, a random forest system, a probabilistic system, a Bayesian system, or a simulation system.  (See Thalken, Abstract (The system also typically includes a prediction module configured for predicting the demand volume of shopping customers for a loan refinancing product during a predetermined period of time.), Figs. 1, 2, Par. 29 (A method 100 for predicting the demand for a first loan refinancing product (e.g., for mortgage refinancing) offered by a first financial institution in accordance with one aspect of the present invention is depicted in FIG. 1. An exemplary system 200 for predicting the demand for the first loan refinancing product is depicted in FIG. 2. As depicted in FIG. 2, the system 200 typically includes a processor 210 and a memory 220. A prediction module 225 is typically stored in the memory 220 and is executable by the processor 210 to perform one or more of the steps of the method 100. The system 200 may also include a user interface 250 and network communication interface 260 for communicating with other devices and systems.))

Claim 7:
Thalken and Kumar teach each and every element of Claim 1 above:
Thalken further teaches:
an interface circuit structured to receive interactions from at least one of the entities and wherein the robotic process automation circuit is further trained on the interactions.  (See Thalken, Abstract (The system also typically includes a prediction module configured for predicting the demand volume of shopping customers for a loan refinancing product during a predetermined period of time.), Figs. 1, 2, Par. 29 (A method 100 for predicting the demand for a first loan refinancing product (e.g., for mortgage refinancing) offered by a first financial institution in accordance with one aspect of the present invention is depicted in FIG. 1. An exemplary system 200 for predicting the demand for the first loan refinancing product is depicted in FIG. 2. As depicted in FIG. 2, the system 200 typically includes a processor 210 and a memory 220. A prediction module 225 is typically stored in the memory 220 and is executable by the processor 210 to perform one or more of the steps of the method 100. The system 200 may also include a user interface 250 and network communication interface 260 for communicating with other devices and systems.))

Claim 10:
Thalken and Kumar teach each and every element of Claim 1 above:
Thalken further teaches:
the second loan comprises at least one loan selected from a group consisting of: an auto loan, an inventory loan, a capital equipment loan, a bond for performance, a capital improvement loan, a building loan, a loan backed by an account receivable, an invoice finance arrangement, a factoring arrangement, a pay day loan, a refund anticipation loan, a student loan, a syndicated loan, a title loan, a home loan, a venture debt loan, a loan of intellectual property, a loan of a contractual claim, a working capital loan, a small business loan, a farm loan, a municipal bond, or a subsidized loan. (See Thalken, Figs. 1, 2, Par. 29 (A method 100 for predicting the demand for a first loan refinancing product (e.g., for mortgage refinancing) offered by a first financial institution in accordance with one aspect of the present invention is depicted in FIG. 1. An exemplary system 200 for predicting the demand for the first loan refinancing product is depicted in FIG. 2. As depicted in FIG. 2, the system 200 typically includes a processor 210 and a memory 220. A prediction module 225 is typically stored in the memory 220 and is executable by the processor 210 to perform one or more of the steps of the method 100. The system 200 may also include a user interface 250 and network communication interface 260 for communicating with other devices and systems.))
  
Claim 11:
Thalken and Kumar teach each and every element of Claim 1 above:
Thalken further teaches:
the artificial intelligence circuit includes at least one system from systems consisting of: a machine learning system, a model-based system, a rule- based system, a deep learning system, a hybrid system, a neural network, a convolutional neural network, a feed forward neural network, a feedback neural network, a self-organizing map, a 435Attorney Docket No. SFTX-0009-U01-C 17 fuzzy logic system, a random walk system, a random forest system, a probabilistic system, a Bayesian system, and a simulation system.  (See Thalken, Abstract (The system also typically includes a prediction module configured for predicting the demand volume of shopping customers for a loan refinancing product during a predetermined period of time.), Figs. 1, 2, Par. 29 (A method 100 for predicting the demand for a first loan refinancing product (e.g., for mortgage refinancing) offered by a first financial institution in accordance with one aspect of the present invention is depicted in FIG. 1. An exemplary system 200 for predicting the demand for the first loan refinancing product is depicted in FIG. 2. As depicted in FIG. 2, the system 200 typically includes a processor 210 and a memory 220. A prediction module 225 is typically stored in the memory 220 and is executable by the processor 210 to perform one or more of the steps of the method 100. The system 200 may also include a user interface 250 and network communication interface 260 for communicating with other devices and systems.))

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thalken, US 2014/0344018 A1, (“Thalken”), in view of Kumar et al., Robotic Process Automation (RPA) To Accelerate Mortgage Processing, Infosys Limited, Bengaluru , India, 2018, (“Kumar”), in further view of  Duccini et al., US 11,074,648 B1, (“Duccini”).

Claim 3:
Thalken and Kumar teach each and every element of Claim 1 above.
Thalkaen and Kumar do not teach, however, Duccini teaches:
the data collection circuit comprises at least one system selected from systems consisting of: Internet of Things systems that monitor the entities, a set of cameras that monitor the entities, a set of software services that pull information related to the entities from publicly available information sites, a set of mobile devices that report on information related to the entities, a set of wearable devices worn by human entities, a set of user interfaces by which entities provide information about the entities and a set of crowdsourcing services configured to solicit and report information related to the entities. (See Duccini, Col 2, lines 6-8 (FIG. lA is a diagram of a loan securitization system for automatic loan securitization, according to some arrangements.), Col. 9, lines 63-67, Col. 10, line 1 (In some arrangements, the loan marketplace server 120 receives various types of the information described herein from borrower's computing devices, financial institutions (e.g., the financial institution computing system 160) servicing the borrowers, trusted third-parties, IoT devices, and/or the like.), Col. 10, lines 5 – 12 (The dynamic financial profiles 155a-155n are being updated constantly as more information about borrowers is accrued. In other words, as information is being received, the loan marketplace server 120 updates the dynamic financial profiles 155a-155n to guarantee that the information is up to date. In some arrangements, the loan marketplace server 120 can store the dynamic financial profiles 155a-155n in one or more databases.), Col 11, lines 45 – 56 (The dynamic financial profile database 228 stores the dynamic financial profiles 155a-155n of the borrowers. In some arrangements, the dynamic financial profile database 228 receives various types of the information described herein from the borrowers' computing devices, financial institutions servicing the borrowers (e.g., the financial institution computing system 160), trusted third-parties, IoT devices, and/or the like. The dynamic financial profiles 155a-155n are updated in real-time as more information about the borrowers is accrued. In other words, as information is being received, the dynamic financial profile database 228 is updated to guarantee that information is up-to-date.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thalken and Kumar discussed above, a step for an IoT data collection circuit monitoring information relating to a loan, as taught by Duccini.  Thalken teaches a system for predicting demand for loan refinancing products. Kumar teaches robotic process automation. It would have been obvious for Thalken and Kumar to combine an IoT data collection circuit with robotic process automation trained by predicting demand for loan refinancing products so as to train how loan refinancing decisions are made. Since the claimed invention is merely a combination of old elements, Thalken’s system for predicting demand for loan refinancing products, Kumar’s robotic process automation and Duccini’s  IoT data collection circuit, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thalken, US 2014/0344018 A1, (“Thalken”), in view of Kumar et al., Robotic Process Automation (RPA) To Accelerate Mortgage Processing, Infosys Limited, Bengaluru , India, 2018, (“Kumar”), in further view of Rosenoer, US 2018/0285971 A1, (“Rosenoer”).

Claim 8:
Thalken and Kumar teach each and every element of Claim 1 above.
Thalken and Kumar do not teach, however, Rosenoer teaches:
a smart contract circuit structured to determine completion of the second loan refinancing activity, and to modify a smart refinance contract based on an outcome of the second loan refinancing activity. (See Rosenoer, Par. 37 (The blockchain configuration of FIG. 1B may process and execute program/application code 175 by means of the interfaces exposed, and the services provided, by blockchain platform 170. The code may control blockchain assets, for example, it can store and transfer data, and may be executed by the blockchain in the form of a smart contract, which includes chain code with conditions or other code elements subject to its execution. The smart contracts 175 may be created to execute reminders, updates, and/or other notifications subject to the debtor's status (i.e., changes, updates, etc.). The smart contracts can themselves identify balances, control other smart contract programs, or act as triggers based on information received and certain desired results. Once the smart contracts are created, they can act autonomously, receiving information inputs and determining when to perform an action.), Par. 43 (Referring to FIG. 3A, the method 300 may include one or more of identifying a new event associated with a consumer debtor account 312, determining whether the new event represents a status change or debt related change 314, creating a file update comprising the new event and associated status change 316, and creating or updating the file data in a blockchain 318. The new action includes one or more of a new line of credit a cancelled line of credit, a litigation record, a purchase and a sale.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thalken and Kumar discussed above, a step for a smart contract for loan financing, as taught by Rosenoer.  Thalken teaches a system for predicting demand for loan refinancing products. Kumar teaches robotic process automation. It would have been obvious for Thalken and Kumar to combine a smart contract for loan financing with robotic process automation trained by demand for loan refinancing products so as to make refinancing product agreements autonomous and immutable. Since the claimed invention is merely a combination of old elements, Thalken’s system for predicting demand for loan refinancing products, Kumar’s robotic process automation and Rosenoer’s smart contract for loan financing, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 9:
Thalken and Kumar teach each and every element of Claim 1 above.
Thalken and Kumar do not teach, however, Rosenoer teaches:
a distributed ledger circuit structured to determine an event associated with the second loan refinancing activity, and to record, in a distributed ledger associated with the second loan, the event associated with the second loan refinancing activity. (See Rosenoer, Par. 30 (A decentralized (peer-to-peer) data structure technology, such as a blockchain "ledger", enables cryptographically secured publication, distribution and updating of accurate data on any particular consumer debt across a debt collection process, including identification of the original creditor, debtor (indebted party), debt buyer, debt collection agency, collection law firm, court, and credit bureau.), Par. 43 (Referring to FIG. 3A, the method 300 may include one or more of identifying a new event associated with a consumer debtor account 312, determining whether the new event represents a status change or debt related change 314, creating a file update comprising the new event and associated status change 316, and creating or updating the file data in a blockchain 318. The new action includes one or more of a new line of credit a cancelled line of credit, a litigation record, a purchase and a sale.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thalken and Kumar discussed above, a step for a smart contract for loan financing, as taught by Rosenoer.  Thalken teaches a system for predicting demand for loan refinancing products. Kumar teaches robotic process automation. It would have been obvious for Thalken and Kumar to combine a smart contract for loan financing with robotic process automation trained by demand for loan refinancing products so as to make refinancing product agreements autonomous and immutable. Since the claimed invention is merely a combination of old elements, Thalken’s system for predicting demand for loan refinancing products, Kumar’s robotic process automation and Rosenoer’s smart contract for loan financing, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 12 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thalken, US 2014/0344018 A1, (“Thalken”), in view of Showalter, US 2011/0270779 A1, (“Showalter”).

Claim 12:
Thalken teaches:
A method, comprising: collecting a training set of loan interactions between entities, wherein the training set of loan interactions comprises a set of loan refinancing activities and a set of loan refinancing outcomes; (See Thalken, Abstract (A loan refinancing product profile database storing a plurality of competing loan refinancing product profiles reflecting a plurality of hypothetical competing loan refinancing products, and a prediction rules module storing a plurality of rules for detem1ining how each hypothetical shopping customer makes a loan refinancing decision.), Figs. 1, 2, Par. 29 (A method 100 for predicting the demand for a first loan refinancing product (e.g., for mortgage refinancing) offered by a first financial institution in accordance with one aspect of the present invention is depicted in FIG. 1. An exemplary system 200 for predicting the demand for the first loan refinancing product is depicted in FIG. 2. As depicted in FIG. 2, the system 200 typically includes a processor 210 and a memory 220. A prediction module 225 is typically stored in the memory 220 and is executable by the processor 210 to perform one or more of the steps of the method 100. The system 200 may also include a user interface 250 and network communication interface 260 for communicating with other devices and systems.)
specifying a second loan refinancing activity on behalf of a party to a second loan based at least in part on the set of loan refinancing activities and the set of loan refinancing outcomes.  (See Thalken, Abstract (The system also typically includes a prediction module configured for predicting the demand volume of shopping customers for a loan refinancing product during a predetermined period of time.), Figs. 1, 2, Par. 29 (A method 100 for predicting the demand for a first loan refinancing product (e.g., for mortgage refinancing) offered by a first financial institution in accordance with one aspect of the present invention is depicted in FIG. 1. An exemplary system 200 for predicting the demand for the first loan refinancing product is depicted in FIG. 2. As depicted in FIG. 2, the system 200 typically includes a processor 210 and a memory 220. A prediction module 225 is typically stored in the memory 220 and is executable by the processor 210 to perform one or more of the steps of the method 100. The system 200 may also include a user interface 250 and network communication interface 260 for communicating with other devices and systems.))
Thalken does not expressly teach, however, Showalter teaches: 
classifying the set of loan refinancing activities based at least in part on the training set of loan interactions; and (See Showalter, Abstract (Machine-learning indicates the most relevant factors in loan treatment, providing a matrix for predicting loan value or treatment success. A given borrower may be classified into one of many classes of borrower based on credit information, property information, desired loan information, real estate market information, and/ or other data.), Pars. 6-7, Par. 44 (Different models may be used based on the class. For example, survivability models are trained separately for each class. Once a given loan is classified, the survivability of the loan given different treatments may be modeled using machine learnt matrices.), Par. 45 Each borrower and property are different. By using one or more matrices learned from training data with a machine, the borrower and property situation may be input to determine a desired loan treatment. The machine trained matrix allows for each different situation to be handled efficiently with a processor. Each borrower is handled differently,
but with the same model based on hundreds or more of variables. The model maybe updated, such as controlling the time period over which the training data is collected. The retraining or updating allows for current conditions of the economy to more strongly influence the predications provided by the model.), Par. 46 (FIG. 1 shows a block diagram of an example system 10 for data analytics in loan treatment. The system 10, using a machine, allows prediction for many borrowers and training of a model based on large data sets as compared to manual determination. For application, the system 10 transforms data representing
characteristics of the borrower into an output useable by lenders in loan treatment after origination or loan treatment for origination (e.g., which type of loan, what loan terms, and/or whether to provide a loan.), Par. 121.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thalken discussed above, a step for machine trained loan data classification, as taught by Showalter. Thalken teaches a system for predicting demand for loan refinancing products. It would have been obvious for Thalken to combine machine trained loan data classification in his system for predicting demand for loan refinancing products so as to train how loan refinancing decisions are made. Since the claimed invention is merely a combination of old elements, Thalken’s system for automatically recommending treatments for delinquent accounts in collection and Showalter’s machine trained loan data classification, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
Claim 13:
Thalken and Showalter teach each and every element of Claim 12 above.
Thalken further teaches:
at least one loan refinancing activity of the set of loan refinancing activities is selected from a list of loan refinancing activities consisting of: initiating an offer to refinance, initiating a request to refinance, configuring a refinancing interest rate, configuring a refinancing payment schedule, configuring a refinancing balance, configuring collateral for a refinancing, managing use of proceeds of a refinancing, removing or placing a lien associated with a refinancing, verifying title for a refinancing, managing an inspection process, populating an application, and negotiating terms and conditions for a refinancing. (See Thalken, Par. 29 (A method 100 for predicting the demand for a first loan refinancing product (e.g., for mortgage refinancing) offered by a first financial institution in accordance with one aspect of the present invention is depicted in FIG. 1. An exemplary system 200 for predicting the demand for the first loan refinancing product is depicted in FIG. 2. As depicted in FIG. 2, the system 200 typically includes a processor 210 and a memory 220. A prediction module 225 is typically stored in the memory 220 and is executable by the processor 210 to perform one or more of the steps of the method 100. The system 200 may also include a user interface 250 and network communication interface 260 for communicating with other devices and systems.))

Claim 14:
Thalken and Showalter teach each and every element of Claim 12 above.
Thalken further teaches:
at least one entity of the entities is a party to at least one loan refinancing activity of the set of loan refinancing activities. (See Thalken, Par. 29 (A method 100 for predicting the demand for a first loan refinancing product (e.g., for mortgage refinancing) offered by a first financial institution in accordance with one aspect of the present invention is depicted in FIG. 1. An exemplary system 200 for predicting the demand for the first loan refinancing product is depicted in FIG. 2. As depicted in FIG. 2, the system 200 typically includes a processor 210 and a memory 220. A prediction module 225 is typically stored in the memory 220 and is executable by the processor 210 to perform one or more of the steps of the method 100. The system 200 may also include a user interface 250 and network communication interface 260 for communicating with other devices and systems.))

Claim 15:
Thalken and Showalter teach each and every element of Claim 12 above.
Thalken does not expressly teach, however, Showalter teaches: 
receiving interactions from at least one of the entities, and wherein the classifying is further trained on the interactions. (See Showalter, Abstract (Machine-learning indicates the most relevant factors in loan treatment, providing a matrix for predicting loan value or treatment success. A given borrower may be classified into one of many classes of borrower based on credit information, property information, desired loan information, real estate market information, and/ or other data.), Pars. 6-7, Par. 44 (Different models may be used based on the class. For example, survivability models are trained separately for each class. Once a given loan is classified, the survivability of the loan given different treatments may be modeled using machine learnt matrices.), Par. 45 Each borrower and property are different. By using one or more matrices learned from training data with a machine, the borrower and property situation may be input to determine a desired loan treatment. The machine trained matrix allows for each different situation to be handled efficiently with a processor. Each borrower is handled differently,
but with the same model based on hundreds or more of variables. The model maybe updated, such as controlling the time period over which the training data is collected. The retraining or updating allows for current conditions of the economy to more strongly influence the predications provided by the model.), Par. 46 (FIG. 1 shows a block diagram of an example system 10 for data analytics in loan treatment. The system 10, using a machine, allows prediction for many borrowers and training of a model based on large data sets as compared to manual determination. For application, the system 10 transforms data representing
characteristics of the borrower into an output useable by lenders in loan treatment after origination or loan treatment for origination (e.g., which type of loan, what loan terms, and/or whether to provide a loan.), Par. 121.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thalken discussed above, a step for machine trained loan data classification, as taught by Showalter. Thalken teaches a system for predicting demand for loan refinancing products. It would have been obvious for Thalken to combine machine trained loan data classification in his system for predicting demand for loan refinancing products so as to train how loan refinancing decisions are made. Since the claimed invention is merely a combination of old elements, Thalken’s system for automatically recommending treatments for delinquent accounts in collection and Showalter’s machine trained loan data classification, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.


Claim 16:
Thalken and Showalter teach each and every element of Claim 12 above.
Thalken further teaches:
the party is at least one party selected from a group consisting of: a primary lender, a secondary lender, a lending syndicate, a corporate lender, a government lender, a bank lender, a secured lender, bond issuer, a bond purchaser, an unsecured lender, a guarantor, a provider of security, a borrower, a debtor, an underwriter, an inspector, an assessor, an auditor, a valuation professional, a government official, or an accountant.  (See Thalken, Par. 29 (A method 100 for predicting the demand for a first loan refinancing product (e.g., for mortgage refinancing) offered by a first financial institution in accordance with one aspect of the present invention is depicted in FIG. 1. An exemplary system 200 for predicting the demand for the first loan refinancing product is depicted in FIG. 2. As depicted in FIG. 2, the system 200 typically includes a processor 210 and a memory 220. A prediction module 225 is typically stored in the memory 220 and is executable by the processor 210 to perform one or more of the steps of the method 100. The system 200 may also include a user interface 250 and network communication interface 260 for communicating with other devices and systems.))


Claims 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thalken, US 2014/0344018 A1, (“Thalken”), in view of Showalter, US 2011/0270779 A1, (“Showalter”), in further view of Rosenoer, US 2018/0285971 A1, (“Rosenoer”).

Claim 17:
Thalken and Showalter teach each and every element of Claim 12 above.
Thalken and Showalter do not expressly teach, however, Rosenoer teaches:
performing the specified second loan refinancing activity. (See Rosenoer, Par. Par. 43 (Referring to FIG. 3A, the method 300 may include one or more of identifying a new event associated with a consumer debtor account 312, determining whether the new event represents a status change or debt related change 314, creating a file update comprising the new event and associated status change 316, and creating or updating the file data in a blockchain 318. The new action includes one or more of a new line of credit, a cancelled line of credit, a litigation record, a purchase and a sale.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thalken and Showalter discussed above, a step for performing a loan refinancing activity, as taught by Rosenoer.  Thalken teaches a system for predicting demand for loan refinancing products. Showalter teaches machine trained loan data classification. It would have been obvious for Thalken and Showalter to combine performance of a loan refinancing activity trained by demand for loan refinancing products so as to provide for an entity to complete a desired refinancing transaction. Since the claimed invention is merely a combination of old elements, Thalken’s system for predicting demand for loan refinancing products, Showalter’s  machine trained loan data classification and Rosenoer’s performance of a loan refinancing activity, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Thalken, Showalter and Rosenoer teach each and every element of Claim 17 above.
Thalken and Showalter do not expressly teach, however, Rosenoer teaches:
determining completion of the second loan refinancing activity; and modifying a smart refinance contract based on an outcome of the second loan refinancing activity. (See Rosenoer, Par. 37 (The blockchain configuration of FIG. 1B may process and execute program/application code 175 by means of the interfaces exposed, and the services provided, by blockchain platform 170. The code may control blockchain assets, for example, it can store and transfer data, and may be executed by the blockchain in the form of a smart contract, which includes chain code with conditions or other code elements subject to its execution. The smart contracts 175 may be created to execute reminders, updates, and/or other notifications subject to the debtor's status (i.e., changes, updates, etc.). The smart contracts can themselves identify balances, control other smart contract programs, or act as triggers based on information received and certain desired results. Once the smart contracts are created, they can act autonomously, receiving information inputs and determining when to perform an action.), Par. 43 (Referring to FIG. 3A,
the method 300 may include one or more of identifying a new event associated with a consumer debtor account 312, determining whether the new event represents a status change or debt related change 314, creating a file update
comprising the new event and associated status change 316, and creating or updating the file data in a blockchain 318. The new action includes one or more of a new line of credit a cancelled line of credit, a litigation record, a purchase and
a sale.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thalken and Showalter discussed above, a step for a smart contract for loan financing, as taught by Rosenoer.  Thalken teaches a system for predicting demand for loan refinancing products. Showalter teaches machine trained loan data classification. It would have been obvious for Thalken and Showalter to combine a smart contract for loan financing trained by demand for loan refinancing products so as to make refinancing product agreements autonomous and immutable. Since the claimed invention is merely a combination of old elements, Thalken’s system for predicting demand for loan refinancing products, Showalter’s  machine trained loan data classification and Rosenoer’s smart contract for loan financing, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 19:
Thalken, Showalter and Rosenoer teach each and every element of Claim 18 above.
Thalken and Showalter do not expressly teach, however, Rosenoer teaches:
recording, in a distributed ledger associated with the second loan, one of the modified smart refinance contract or a reference to the modified smart refinance contract. (See Rosenoer, Par. 37 (The blockchain configuration of FIG. 1B may process and execute program/application code 175 by means of the interfaces exposed, and the services provided, by blockchain platform 170. The code may control blockchain assets, for example, it can store and transfer data, and may be executed by the blockchain in the form of a smart contract, which includes chain code with conditions or other code elements subject to its execution. The smart contracts 175 may be created to execute reminders, updates, and/or other notifications subject to the debtor's status (i.e., changes, updates, etc.). The smart contracts can themselves identify balances, control other smart contract programs, or act as triggers based on information received and certain desired results. Once the smart contracts are created, they can act autonomously, receiving information inputs and determining when to perform an action.), Par. 43 (Referring to FIG. 3A,
the method 300 may include one or more of identifying a new event associated with a consumer debtor account 312, determining whether the new event represents a status change or debt related change 314, creating a file update
comprising the new event and associated status change 316, and creating or updating the file data in a blockchain 318. The new action includes one or more of a new line of credit a cancelled line of credit, a litigation record, a purchase and
a sale.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thalken and Showalter discussed above, a step for a smart contract for loan financing, as taught by Rosenoer.  Thalken teaches a system for predicting demand for loan refinancing products. Showalter teaches machine trained loan data classification. It would have been obvious for Thalken and Showalter to combine a smart contract for loan financing trained by demand for loan refinancing products so as to make refinancing product agreements autonomous and immutable. Since the claimed invention is merely a combination of old elements, Thalken’s system for predicting demand for loan refinancing products, Showalter’s machine trained loan data classification and Rosenoer’s smart contract for loan financing, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Thalken and Showalter teach each and every element of Claim 12 above.
Thalken and Showalter do not expressly teach, however, Rosenoer teaches:
determining an event associated with the second loan refinancing activity; and recording, in a distributed ledger associated with the second loan, the event associated with the second loan refinancing activity.  (See Rosenoer, Par. 30 (A decentralized (peer-to-peer) data structure technology, such as a blockchain "ledger", enables cryptographically secured publication, distribution and updating of accurate data on any particular consumer debt across a debt collection process, including identification of the original creditor, debtor (indebted party), debt buyer, debt collection agency, collection law firm, court, and credit bureau.), Par. 43 (Referring to FIG. 3A, the method 300 may include one or more of identifying a new event associated with a consumer debtor account 312, determining whether the new event represents a status change or debt related change 314, creating a file update comprising the new event and associated status change 316, and creating or updating the file data in a blockchain 318. The new action includes one or more of a new line of credit a cancelled line of credit, a litigation record, a purchase and
a sale.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Thalken and Showalter discussed above, a step for a smart contract for loan financing, as taught by Rosenoer.  Thalken teaches a system for predicting demand for loan refinancing products. Showalter teaches machine trained loan data classification. It would have been obvious for Thalken and Showalter to combine a smart contract for loan financing trained by demand for loan refinancing products so as to make refinancing product agreements autonomous and immutable. Since the claimed invention is merely a combination of old elements, Thalken’s system for predicting demand for loan refinancing products, Showalter’s  machine trained loan data classification and Rosenoer’s smart contract for loan financing, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/25/2022